Citation Nr: 0412130	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1951 to November 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
that denied an increased disability evaluation for the 
veteran's bilateral hearing loss disability.  The veteran has 
been represented by the American Legion  throughout this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In a September 2001 written statement, the veteran asserted 
that his "hearing condition" had worsened.  The RO 
construed this assertion as a claim for an increased 
evaluation for his service-connected bilateral hearing loss 
disability.  Service connection is also in effect for 
tinnitus.  The veteran also claimed a loss of balance 
secondary to his hearing condition (see veteran's note of 
July 2002).  The RO has not acted upon these claims and the 
issues are referred to the RO for appropriate development.


REMAND

Private clinical notes, received in September 2001 and July 
2002, reflect that the veteran received treatment for his 
hearing loss disability from J. L. Ortiz Matos, M.D.  In an 
Authorization and Consent to Release Information form, dated 
in April 2002, the veteran indicated that Dr. Ortiz Matos 
performed laboratory examinations and treated his ear 
problems in January and March 2002.  The RO attempted to 
contact Dr. Ortiz Matos in April 2002 with the address 
provided by the veteran but 


the physician did not respond to the RO request.  The address 
printed on Dr. Ortiz Mato's clinical reports differs from the 
address provided by the veteran.  Under these circumstances, 
the RO should perform another request to obtain Dr. Ortiz 
Mato's records at the address provided on his office forms.  
VA should obtain all relevant VA and private treatment 
records that could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).

In the March 2003 substantive appeal, the veteran indicated 
that his bilateral hearing loss disability had worsened since 
the last VA audiological examination.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA audiological examination would be helpful in 
resolving the issue raised by the instant appeal.

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully met.  

2.  The RO should request that the veteran 
provide information as to all treatment of his 
hearing loss disability after August 2000, 
including the names and addresses of all health 
care providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should contact all 
identified health care providers, including Dr. 
Ortiz Matos, and request that they forward 
copies of all available clinical documentation 
pertaining to treatment of the veteran for 
incorporation into the record.  

3.   The RO should then schedule the veteran 
for VA compensation examination that is 
sufficiently broad to accurately determine the 
current severity of his bilateral hearing loss 
disability.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.  Send the claims folder to 
the examiner for review.  The examination 
report should specifically state that such a 
review was conducted. 

4.  The RO must provide the veteran with 
adequate notice of the date and place of any 
VA examination.  A copy of all notifications 
must be associated with the claims folder.  
The veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  

5. The RO should then readjudicate the 
veteran's entitlement to an increased 
disability evaluation for his bilateral hearing 
loss disability.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the statement 
of the case.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





